STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 24, 2018
               Plaintiff-Appellee,

v                                                                  No. 337878
                                                                   Oakland Circuit Court
JENNIFER M. PRUITT,                                                LC No. 1993-124150-FC

               Defendant-Appellant.


Before: CAMERON, P.J., and JANSEN and O’CONNELL, JJ.

PER CURIAM.

        In 1993, then-16-year-old defendant, Jennifer Pruitt, was convicted of first-degree felony
murder-armed robbery and first-degree felony murder-larceny, MCL 750.316(1)(b), second-
degree murder, MCL 750.317, and armed robbery, MCL 750.529. Pruitt was sentenced to terms
of life imprisonment for each conviction. This Court affirmed Pruitt’s first-degree felony
murder-armed robbery conviction but vacated the remaining convictions. People v Pruitt,
unpublished per curiam opinion of the Court of Appeals, issued August 13, 1996 (Docket No.
170648), pp 1-2. After Miller v Alabama, 567 US 460; 132 S Ct 2455; 183 L Ed 2d 407 (2012),
the prosecution initiated resentencing pursuant to MCL 769.25 and MCL 769.25a and requested
a sentence of 40 to 60 years in lieu of life without parole. Pruitt responded by arguing for a
minimum sentence of 25 years, the lowest permitted by statute, citing her achievements and
improvement in prison since the offense. The trial court resentenced Pruitt to 30 to 60 years’
imprisonment for the first-degree felony murder-armed robbery conviction. We affirm.

                                 I. STANDARD OF REVIEW

        When reviewing a sentence, we review a trial court’s findings of fact for clear error and
questions of law de novo. People v Garay, 320 Mich App 29, 43; 903 NW2d 883 (2017),
overruled in part by People v Skinner, ___ Mich ___; ___ NW2d ___ (2018) (Docket Nos.
152448, 153081, and 153345). We review a “trial court’s ultimate determination regarding the
sentence imposed . . . for an abuse of discretion.” Id. at 43-44. “A trial court abuses its
discretion when its decision falls outside the range of reasonable and principled outcomes” or
“when it makes an error of law.” People v Duncan, 494 Mich 713, 722-723; 835 NW2d 399
(2013).

                                      II. RESENTENCING


                                               -1-
        Pruitt contends that the trial court erred by not applying Miller to her resentencing. We
disagree. In Miller, 567 US at 465, the United States Supreme Court held that a mandatory
sentence of life in prison without the possibility of parole for a juvenile offender was
unconstitutional. A trial court may impose a sentence of life imprisonment without parole;
before it does so, it should consider certain factors:

       [defendant’s] chronological age and its hallmark features—among them,
       immaturity, impetuosity, and failure to appreciate risks and consequences; the
       family and home environment that surrounds him [or her]—and from which he
       [or she] cannot usually extricate himself [or herself]—no matter how brutal or
       dysfunctional; the circumstances of the homicide offense, including the extent of
       his [or her] participation in the conduct and the way familial and peer pressures
       may have affected him [or her]; whether he [or she] might have been charged
       [with] and convicted of a lesser offense if not for incompetencies associated with
       youth—for example, his [or her] inability to deal with police officers or
       prosecutors (including on a plea agreement) or his [or her] incapacity to assist his
       [or her] own attorneys; and the possibility of rehabilitation . . . . [Skinner, ___
       Mich at ___; slip op at 8-9, quoting Miller, 567 US at 477-478 (first and eighth
       alterations in original).]

Following Miller, the Legislature enacted MCL 769.25a to provide the procedural framework for
resentencing should Miller apply retroactively. The United States Supreme Court subsequently
held that Miller applied retroactively. Montgomery v Louisiana, 577 US ___; 136 S Ct 718; 193
L Ed 2d 599 (2016).

        The procedural framework set forth in MCL 769.25a(4) does not specify any factors to
apply during resentencing. People v Wines, ___ Mich App ___, ___; ___ NW2d ___ (2018)
(Docket No. 336550); slip op at 2. After the trial court resentenced Pruitt, a panel of this Court
applied Miller to a sentence less than life imprisonment without parole, concluding that the trial
court “should be guided by a balancing of the Snow objectives and in that context is required to
take into account the attributes of youth such as those described in Miller.”1 Id. at ___; slip op at
4. The Snow objectives are “(a) the reformation of the offender, (b) protection of society, (c) the
disciplining of the wrongdoer, and (d) the deterrence of others from committing like offenses.”
People v Snow, 386 Mich 586, 592; 194 NW2d 314 (1972).

       As an initial matter, Pruitt’s contention that the trial court should have made specific
findings related to the Miller factors is without merit because the prosecution did not seek a


1
  We believe that Wines was incorrectly decided. The Wines Court acknowledged that Miller’s
constitutional holding did not apply to a sentence less than life without parole and that a trial
court is not required to make specific findings as to the Miller factors when sentencing a juvenile
offender to a sentence less than life without parole. Id. at ___; slip op at 4. We agree with this
conclusion, and we believe that Miller has no application whatsoever outside of a sentence of life
imprisonment without parole for a juvenile offender. See Miller, 567 US at 479-480;
Montgomery, 577 US at ___; 136 S Ct at 732-737; Skinner, ___ Mich at ___; slip op at 31-40.


                                                -2-
sentence of life without parole. Moreover, the trial court’s analysis was consistent with Wines,
so Wines does not require remand for resentencing. The trial court began by stating the Snow
objectives and stating its obligation to balance these factors, “along with recognizing the age,
maturity, and life circumstances of the defendant at the time the offense was committed.” In
addition to considering Pruitt’s circumstances in 1992, the trial court further considered her
achievements and substantial personal improvement while imprisoned. The trial court found
Pruitt’s elocution heartfelt and remorseful, while also acknowledging the victim’s family’s grief
and Pruitt’s active role in aiding her codefendant in fatally stabbing the victim. In addition to
considering Pruitt’s exemplary behavior while in prison, the trial court considered “her family
background and her circumstances at the time of this offense.” In short, the trial court
considered all aspects of this offense, ranging from Pruitt’s youth and background at the time of
the offense to her demonstrated rehabilitation in the 13 years preceding resentencing. It is not
clear what else the trial court could or should have considered. Although the trial court did not
list the factors as stated in Miller, the trial court considered the equivalent of the Miller factors.
Therefore, we decline to remand proceedings for resentencing.

                III. REASONABLE AND DISPROPORTIONATE SENTENCE

        Pruitt further argues that the minimum 30-year sentence was unreasonable because the
sentence was disproportionate to the seriousness of the offense and the offender. We disagree.
A sentence that violates the principle of proportionality is unreasonable. People v Steanhouse,
500 Mich 453, 459-460; 902 NW2d 327 (2017). A sentence must be “proportionate to the
seriousness of the circumstances surrounding the offense and the offender.” Id. at 460 (citation
and quotation marks omitted). A sentence mandated by statute is presumptively proportionate.
People v Davis, 250 Mich App 357, 369; 649 NW2d 94 (2002). In order to overcome the
presumption of proportionality, “a defendant must present unusual circumstances that would
render the presumptively proportionate sentence disproportionate.” People v Lee, 243 Mich App
163, 187; 622 NW2d 71 (2000).

        First, Pruitt’s sentence was presumptively proportionate. A juvenile offender previously
sentenced to life without parole who is entitled to resentencing may be sentenced to a maximum
term of 60 years and a minimum term ranging from 25 to 50 years. MCL 769.25a(4)(c).
Accordingly, Pruitt’s minimum sentence of 30 years was presumptively proportionate because it
fell within the statutory range.

         Additionally, Pruitt fails to articulate unusual circumstances that render the sentence
disproportionate. Pruitt’s primary challenges were that she cooperated with the police at the time
of the offense and demonstrated strikingly positive rehabilitation while incarcerated. The trial
court’s selection of a 30-year minimum reflects the trial court’s balancing of the positive factors
Pruitt identified with her active participation in the offense. When Pruitt’s codefendant lamented
that she needed money, Pruitt first suggested that the victim had a lot of money. She did not
respond to her codefendant’s intention to hurt the victim if it became necessary. Pruitt
accompanied her codefendant to the victim’s home. She later told a neighbor that she stepped on
the victim’s ankle because he had a knife, which facilitated Pruitt’s codefendant’s ability to stab
the victim 27 times. Finally, at Pruitt’s insistence, Pruitt and her codefendant returned to the
victim’s home to wipe off their fingerprints. Accordingly, Pruitt’s role in the offense reasonably
merited some increase from the statutory floor. Further, the 30-year minimum was closer to the

                                                 -3-
25-year end of the statutory minimum range rather than the 40-year end of that range, reflecting
the trial court’s consideration of Pruitt’s youth and background as well as her demonstrated
rehabilitation. In sum, the trial court imposed a proportionate sentence.

       We affirm.

                                                           /s/ Thomas C. Cameron
                                                           /s/ Kathleen Jansen
                                                           /s/ Peter D. O’Connell




                                              -4-